Citation Nr: 0022999	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  95-07 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel






INTRODUCTION

The veteran served on active duty from October 1966 to August 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1994 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  In that decision, the RO denied 
service connection for post-traumatic stress disorder.  

The veteran appealed that decision to the Board and, in 
December 1997, the Board remanded the claim for further 
development of evidence.  The requested development has been 
accomplished, and the case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The preponderance of the medical evidence shows that the 
veteran does not have post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.304(f) (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for compensation for post-traumatic stress 
disorder.  He asserts that he developed the disorder as a 
result of his experiences in Vietnam which included working 
as an interrogator and seeing enemy POW's get beaten by 
American soldiers, and an incident in which he saw bodies 
being carried out of a bombed building.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as a psychosis is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The Board notes that the regulation 
pertaining to claims for service connection for post-
traumatic stress disorder was recently revised, effective 
March 7, 1997.  See 64 Fed. Reg. 32807-32808 (1999).  The 
revised version, which is more favorable, provides that 
service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and the claimed 
in-service stressor; and credible evidence that the claimed 
in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f) (1999).  If the diagnosis of a mental disorder 
does not conform to DSM-IV or is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (1999).

A claim for service connection for post-traumatic stress 
disorder is well grounded if a claimant has submitted medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a post-traumatic stress disorder case is the 
equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
post-traumatic stress disorder disability.  See Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

The veteran has presented an account of a stressor in service 
and competent medical evidence showing that he has a 
diagnosis of post-traumatic stress disorder based on the 
claimed stressor.  Therefore, the Board finds that the claim 
for service connection for post-traumatic stress disorder is 
well-grounded.  The Board also finds that all relevant 
evidence necessary for resolution of the issue has been 
obtained.  The veteran's medical treatment records have been 
obtained, and he has been afforded a disability evaluation 
examination.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  In reaching this 
conclusion, the Board has considered contentions set forth by 
the veteran's representative in an informal brief dated in 
August 2000.  The representative stated that a remand was 
required for additional development of evidence.  With 
respect to request for additional development pertaining to 
the veteran's claimed stressors, such as for the purpose of 
obtaining morning reports or additional service personnel 
records, the Board finds that such development is not 
necessary as this case may be resolved by weighing medical 
evidence (as will be discussed more fully below).  The Board 
has also noted the representative's contention that the 
veteran's service medical records are incomplete and that the 
RO failed to take steps to secure missing SMRs.  The Board 
notes, however, that the evidence which is of record includes 
many service medical records, and no specific explanation has 
been given as to exactly what type of treatment records are 
supposedly missing.  In this regard, the Board notes that the 
veteran has not described any treatment in service which 
would be relevant to the current claim and which is not 
already reflected in the service medical records which have 
already been obtained.  

The representative has also asserted that records pertaining 
to treatment by the VA which allegedly involved the 
administration of multiple drugs leading to a depressive 
neurosis and hallucinations which in turn led to a tort claim 
against the VA in 1984 have not been obtained.  The 
representative also asserted that treatment records from the 
Logansport State Hospital have not been obtained.  The Board 
notes, however, that the VA psychiatric treatment records 
dated in 1980 pertaining to the treatment which was afforded 
to the veteran by the VA are already of record as are records 
from the Logansport State Hospital dated in 1982 and 1983.  

The representative also asserts that a VA psychiatric 
examination by a board of three psychiatrists which was 
conducted in October 1986 was not adequate for rating 
purposes.  Review of that examination reveals that the 
examiners had a limited basis on which to evaluate the 
veteran as the veteran declined to participate fully in the 
evaluation.  The Board notes, however, that the veteran was 
subsequently afforded additional psychiatric examinations in 
October 1994 and again in September 1998.  These reports 
reflect that the examiners reviewed the veteran's history, 
his current symptoms, and rendered the diagnoses and 
assessments necessary to resolve the issue on appeal.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

In reviewing the veteran's psychiatric history, the Board 
notes that most of the medical records which have been 
obtained reflect that the veteran does not have post-
traumatic stress disorder.  The veteran's service medical 
records do not contain any indication that he has post-
traumatic stress disorder.  Although service medical records 
show that the veteran was seen for mental health counseling 
prior to going to Vietnam, those records do not reflect the 
presence of any psychiatric disorder for which compensation 
may be paid.  For example, a record dated in July 1967 shows 
that the veteran was seen for situational anxiety and 
depression after having a recent broken engagement.  A 
clinical abstract dated in November 1967 shows that the 
veteran had been seen at a mental health clinic several times 
in the last several months after having poor performance in 
the Defense Language Institute.  He reportedly took off 
several days from classes and developed a withdrawal 
accompanied by depression, anorexia and sleeplessness.  The 
veteran related these events to having been jilted by his 
fiancée.  The examiner noted that the veteran appeared to be 
more compensated and seemed to be making an effort to 
maintain his classroom work.  It was recommended that he be 
given back a security clearance.  The impression was immature 
personality.  The Board notes that a personality disorder is 
not a disability for which compensation may be paid.  
Congenital or developmental defects, refractive errors of the 
eye, personality disorders and mental deficiency are not 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. § 3.303(c) (1999).  

The Board further notes that the report of a medical history 
given by the veteran in August 1970 for the purpose of his 
separation from service shows that he denied having frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  The report of a medical examination 
conducted at that time shows the psychiatric evaluation was 
normal.  Thus, the veteran's service medical records do not 
provide any support for his claim for post-traumatic stress 
disorder.  

The earliest post-service medical treatment records are from 
many years after the veteran's separation from service, do 
not contain any significant references to his period of 
service and do not contain a diagnosis of post-traumatic 
stress disorder.  VA outpatient mental health treatment 
records dated from August 1980 through December 1980 show 
treatment for a depressive neurosis.  

A record from the Logansport State Hospital dated in November 
1982 shows that the veteran was hospitalized since August 
1982 on a temporary commitment order following the 
adjudication of Not Guilty by Reason of Insanity after a 
trial for the murder of his estranged wife.  The diagnostic 
impression was paranoid schizophrenia, chronic.  

A treatment plan dated in March 1983 from the Northeaster 
Center, Inc., shows that the diagnostic impression was 
schizophrenia, undifferentiated, in remission.  A letter 
dated in June 1984 from Northeastern Center, Inc., shows that 
the veteran had first been treated at that center in January 
1977 with subsequent admission in August 1978, December 1978, 
and March 1983.  It was indicated that the veteran had a 
continuing schizophrenic process.  

An examination report from the Park Center dated in August 
1984 shows that the veteran was evaluated in connection with 
a claim for Social Security Administration benefits.  
Following examination, the diagnoses were (1) atypical 
paranoid disorder with agoraphobic symptoms; and (2) acute 
psychotic episode by history.  

An assessment form apparently from the Northeastern Center, 
Inc., dated in April 1985 shows that the diagnoses were 
schizoaffective disorder and alcohol abuse, episodic.  A 
record dated in July 1985 from the same facility shows that 
the veteran remained hospitalized, and reflects the same 
diagnoses of schizoaffective disorder and alcohol abuse.  

The report of a VA psychiatric evaluation conducted by a 
board of three psychiatrists in October 1986 shows that the 
veteran was interviewed briefly and his claims file was 
reviewed.  It was noted that the veteran did not wish to 
participate in the interview, social assessment, and 
psychological testing which had been recommended, and instead 
signed out of the hospital against medical advice.  On the 
basis of the limited observation of the veteran and review of 
the claims file, the following diagnoses were suggested: (1) 
atypical depression; (2) atypical psychosis, in remission; 
(3) alcohol abuse, in remission; and (4) atypical personality 
disorder.  

A psychiatric report from the Northeastern Center, Inc., 
dated in July 1987 shows that the veteran was seen once every 
two weeks.  The diagnosis was chronic residual schizophrenia.  
The date of onset was stated to be January 1977.

A discharge summary from the Northeaster Center Inc., dated 
in April 1993 shows that the veteran was admitted after he 
was transferred from a medical unit after taking an overdose 
of medication in an attempt to commit suicide.  This 
reportedly occurred after an argument with his girlfriend and 
an episode of drinking.  The diagnoses were (1) 
schizophrenia, paranoid, chronic; (2) alcohol dependence; and 
(3) simple phobia.   heavy drinking.  A record dated in July 
1993 contains the same diagnoses.  

A letter dated in October 1994 from Francis Cyran, M.D., of 
the Northeaster Center, Inc., shows that he had treated the 
veteran since July 1993.  He noted that the veteran had a 
long history of mental illness with periods of severe 
paranoia with extremely severe consequences.  He remained on 
treatment with anti-psychotic medication.  His principal 
illness was schizophrenia, paranoid type.  

The report of a mental examination conducted by the VA in 
October 1994 shows that the veteran gave a history of serving 
in Vietnam where he served 16 months interrogating prisoners 
of war.  He said that during the first seven years following 
service, he worked steadily as a computer programmer and as a 
gas station manager.  He said that he had not worked steadily 
since that time.  He reported that he felt extremely nervous 
and had been extremely socially withdrawn over the past 15 
years.  He said that when he was around other people he broke 
into a cold sweat and could not catch his breath.  He also 
said that he felt that people were able to directly tap into 
his mind and know what he was going to say before he said it.  
He also said that when he did not take medications, he felt 
that everything had a meaning.  For example, the color of a 
car or someone coughing had some special intent.  The 
examiner indicated that the veteran was clearly describing 
ideas of reference.  The veteran also reportedly continued to 
have residual difficulties with suspiciousness.  On mental 
status examination, the veteran's affect was quite flat.  His 
appearance was mildly disheveled.  He had an overall 
appearance of mild dysphoria.  His speech was slightly slowed 
in rate and lacking in inflection or affective variation.  He 
was somewhat concrete.  The impression was schizo-affective 
disorder, depresses; rule out social phobia.  The examiner 
commented that it was not clear to him that the veteran had 
these symptoms of mental illness while in service nor that 
they were directly triggered by any of his service 
experiences.  There was no mention of post-traumatic stress 
disorder.

Finally, the report of a psychiatric examination conducted by 
the VA in September 1998 also reflects a diagnosis of chronic 
paranoid schizophrenia, social phobia, and alcohol abuse.  
The report shows that the examiner reviewed the veteran's 
claims file.  Regarding his period of service, the veteran 
gave a history of working as a typist in Saigon for the first 
11 months, and of working as an interrogator for the last 
five months.  He denied being in combat.  He said that one 
day while working as an interrogator he visited a POW camp 
and the prisoners were being forced to stand barefoot on the 
asphalt while the temperature outside was about 110 degrees.  
He said that if they moved, they were hit with a rifle.  He 
indicated that he was there for about five minutes.  He said 
that he dreamed about this once a month.  He denied having 
any other stressors.  With respect to his subjective 
complaints, the veteran said that when he got sick he heard 
voices.  He said that God talked to him and he became 
paranoid.  He also became suicidal.  He said that he felt 
quite nervous whenever he was around people.  Following 
objective examination, the diagnoses were as noted above and 
did not include post-traumatic stress disorder.  The examiner 
stated that in his opinion the stressor described by the 
veteran was not severe enough to cause PTSD.  

The medical evidence which the veteran asserts is in favor of 
the claim includes a report written in May 1995 by Francis 
Cyran, M.D., which shows that the evaluation was conducted 
because the veteran sought it in connection with a claim for 
benefits from the VA.  With respect to the veteran's history, 
it was noted that he had been seen for several years for 
treatment of schizophrenia, phobia, and alcohol dependence.  
In the past, he had not had a diagnosis of post-traumatic 
stress disorder.  However, the examiner concluded that in his 
opinion, the veteran's past problems with "phobias" would 
have been more accurately diagnosed as post-traumatic stress 
disorder.  The current diagnosis was post traumatic stress 
disorder in partial remission (previously met all criteria 
but now does not meet criterion B).  The Board notes that 
this report does not reflect a current diagnosis of post-
traumatic stress disorder in accordance with the DSM-IV as it 
shows that the veteran does not currently meet all the 
necessary criteria.

Records dated in May and October 1999 from the Northeaster 
Center indicate that the diagnoses included schizophrenia, 
paranoid type, episodic with interepisode residual symptoms 
with prominent negative symptoms; alcohol dependence with 
physiological dependence; and PTSD in partial remission.  The 
Board notes, however, that in the body of the records there 
is no mention of any symptoms or findings to support a 
diagnosis of post-traumatic stress disorder.  In fact, the 
records contain no references to his period of service.  
Thus, the records also do not conform to the DSM-IV.  

A medical report dated in March 2000 from Domingo Cruz-Diaz, 
M.D., of the Northeastern Center, Inc., shows that the 
veteran was evaluated regarding his appeal for service-
related disability benefits for PTSD.  It was noted that a 
diagnosis of PTSD had been made about two years ago by Dr. 
Frank Cyran.  The veteran described two circumstances which 
were at the root of his symptoms.  He reported being an 
interrogator in Vietnam and seeing enemy prisoners get 
mistreated, and he stated that during that period he knew 
that his own father had been a prisoner during World War II.  
Following examination, the examiner stated that:

In summary, [the veteran] meets the 
following criteria for PTSD:  He was 
exposed to a traumatic event where he 
felt helpless and angered (the beating of 
enemy POW's).  He reports being schooled 
in the ways of the Vietnamese as part of 
his military training to be an 
interrogator and having respect for the 
enemy, which his fellow military personal 
did not show.  He experiences recurrent 
and distressing recollections of the 
event such as dreams.  He has avoided 
thinking and talking about the past 
incidences by avoiding other veterans who 
may want to talk about his experiences, 
and self medicating with alcohol and 
marijuana.  He has recounted restricted 
affect and does not have interest in 
activities he once found enjoyable.  
Further [the veteran] is socially 
isolated by choice and feels detached in 
his own community.  He has had and 
currently has symptoms including sleep 
disturbance and trouble concentrating and 
has showed angry impulses toward himself 
(suicide attempts) and toward others (the 
murder of his wife) at times in his life.  
The duration is chronic and it does cause 
clinically significant distress in 
occupational and social situations.  

Based on all evidence collected, I thus 
believe that the PTSD diagnosis is 
justified.  

The veteran has also submitted a report dated in April 2000 
from Rick Ritter, a social worker and certified 
traumatologist from the Stress Operations Group.  The report 
contains an account of the veteran's symptoms, however, it 
does not contain a specific diagnosis.  

After reviewing all of the pertinent evidence, the Board 
finds that the evidence which weighs against the claim is 
more credible than the evidence which supports the claim.  In 
this regard, the Board notes that there are far more medical 
records which contain diagnoses of disorders other than post-
traumatic stress disorder, such as schizophrenia or a 
schizoaffective disorder.  The Board also notes that the 
diagnoses of schizophrenia or a schizoaffective disorder were 
made in actual medical treatment records, while the diagnoses 
of PTSD (such as in the May 1995 and March 2000 private 
medical reports) were based primarily on interviews conducted 
specifically for the purpose of obtaining evidence for use in 
a claim for disability benefits for PTSD.  The information 
contained in the actual treatment records is considered to be 
more objective, and therefore, more credible.  

Thus, the preponderance of the evidence shows that the 
veteran does not have post-traumatic stress disorder.  
Accordingly, the Board concludes that post-traumatic stress 
disorder was not incurred in or aggravated by service.  In 
light of the conclusion that the veteran does not have post-
traumatic stress disorder, no further discussion of the 
veteran's claimed stressors is required.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

